Citation Nr: 1203124	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  06-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel






INTRODUCTION

The appellant is the surviving spouse of a Veteran who had recognized active duty service in the Philippine Scouts from July 1946 to May 1949.  The Veteran died in July 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Manila RO.  On her February 2006 VA Form 9 (Substantive Appeal) the appellant requested a videoconference hearing before the Board; she failed to appear for such hearing scheduled in July 2007.  In June 2009 the Board remanded the case for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's only recognized active duty service was in the Philippine Scouts from July 1946 to May 1949; he is not shown to have been a prisoner of war.

2. The Veteran died in July1993; his death certificate shows that the cause of his death was cardiopulmonary arrest, pulmonary edema, and hypertension post cerebrovascular accident (CVA).  

3. The Veteran's death-causing cardiovascular/cerebrovascular disease was not manifested in service or within one year following his separation from active duty, and is not shown to have been related to his service.

4. The Veteran had not established service connection for any disability.

5. It is not shown that a service connected disability caused or contributed to cause the Veteran's death.
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 101(32), 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.1(y), 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While she did not receive complete notice prior to the initial rating decision, July and October 2009 letters provided certain essential notice prior to the readjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Because of a theory of entitlement raised, and in compliance with the Board's June 2009 remand instructions, the appellant was informed of the types of evidence needed to substantiate her DIC claim and to establish POW status.  The July 2009 letter provided her notice of what information was necessary to establish former prisoner of war (POW) status.  The October 2009 letter provided notice that complied with Hupp and explained the evidence VA was responsible for providing and the evidence she was responsible for providing (as well as of effective date criteria).  An October 2011 supplemental statement of the case (SSOC) readjudicated the matter after the appellant had opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran's service treatment records (STR's) are associated with his claims file.  All available postservice treatment records the appellant has identified have been secured.  (While she identified other remote treatment in November 1949) she stated that those providers are deceased and that she is unable to provide further information in that regard.)  The appellant has not identified any available pertinent  evidence that remains outstanding.  The Board also finds that a medical advisory opinion is not necessary to satisfy VA's duty to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA is required to obtain a medical opinion when such is necessary to make a decision on a claim.  Here, nothing in the evidence suggests that the Veteran's death causing disabilities might have been related to his service.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met; all necessary development possible is completed.  

B. Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Certain chronic diseases (including arteriosclerotic and hypertensive heart disease/hypertension) may be service-connected on a presumptive basis if they are manifested to a compensable degree in a specific period of time postservice (one year for arteriosclerotic and hypertensive heart disease).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For a former POW, any of the anxiety states; dysthymic disorder (or depressive neurosis); organic residuals of frostbite, if it is determined that the veteran was interned in climatic conditions consistent with the occurrence of frostbite; post-traumatic osteoarthritis; atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia); and stroke and its complications shall be service connected if manifest to a degree of disability of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service.  In addition, for a former POW who was interned or detained for not less than 30 days, avitaminosis; beriberi (including beriberi heart disease); chronic dysentery; helminthiasis; malnutrition (including optic atrophy associated with malnutrition); pellagra; any other nutritional deficiency; irritable bowel syndrome; peptic ulcer disease; peripheral neuropathy except where directly related to infectious causes; and cirrhosis of the liver shall be service connected if manifest to a degree of disability of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service.  See 38 U.S.C.A. § 1112(b); 38 C.F.R. §§ 3.307, 3.309(c).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Accordingly, the Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

	Former POW Status

As a threshold matter (because it is alleged that the Veteran was a former POW, and that the appellant is entitled to consideration of her claim applying the presumptive provisions of 38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c)) the Board will address whether he was indeed entitled to be afforded former POW status.

The term former POW for VA purposes means a person who, while serving in the active military, naval, or air service, was forcibly detained or interned in line of duty by an enemy or foreign government, the agents of either, or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  A governing regulations provides that VA shall accept the findings of the appropriate service department that a person was a POW during a period of war unless a reasonable basis exists for questioning it.  38 C.F.R. § 3.1(y)(1).  [However, VA is not required to follow the service department's findings that the Veteran was not a POW.  Manibog v. Brown, 8 Vet. App. 465 (1996); VAOPGCPREC 14-94; 59 Fed. Reg. 54673 (1994).]

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The Veteran had alleged (and the appellant continues to allege) that he was entitled to former POW status based on internment by the Japanese at Camp O'Donnell from April 1942 to December 1942 (during which time he allegedly served as a recognized guerilla in the United States Armed Forces in the Far East (USAFFE)).  Significantly, the Veteran's only active service certified by a service department was with the Philippine Scouts from July 1946 to May 1949.  The alleged POW (at Camp O'Donnell) period was nearly four years prior to his entrance on active duty in July 1946 (and consequently not during a recognized period of active duty service).  

The evidence of record includes a certification from the Armed Forces of the Philippines (AGNR2) showing that the Veteran was inducted into the USAFFE in October 1941 and an Affidavit for Philippine Army Personnel (PA AGO Form 23) showing that he served as a guerilla in the USAFFE and surrendered as a POW from April 1942 to December 1942.  However, the certification and affidavit are not by a service department and not binding on VA; subsequent certifications of the Veteran's active service by the Service Department (including based on the information in the certification by the Armed Forces of the Philippines do not show the alleged service, and are binding).  The Court has held that findings by the U.S. service department verifying a person's service "are binding on the VA for purposes of establishing service in the U.S. Armed Forces."  See Duro v. Derwinski, 2 Vet. App. 430 (1992).  If the United States Service Department refuses to verify the claimed service, the appellant's only recourse lies within the relevant service department, not with VA.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

Buddy statements submitted on behalf of the Veteran noting that he served in the USAFFE are not probative evidence as they are not from a service department (nor do they contain information warranting another request for service department certification of the Veteran's service).  

In summary, the evidence of record provides no legal basis for recognizing that the Veteran had active service other than from July 1946 to May 1949 in the Philippine Scouts (and specifically between April 1942 and December 1942, as alleged).  Notably, in June 2011 the National Personnel Records Center (NPRC) certified that the Veteran did not acquire POW status.  Although he had filed a claim with the War Claims Commission (WCC), they determined that his alleged period of confinement had not occurred.  Furthermore, an October 2011 RO Administrative Decision notes that the Veteran's name is not listed on the POW microfiche maintained at the Manila RO.  The Veteran's service records do not show an award of a POW Medal or any other acknowledgement of POW service.  In addition, the appellant (and previously the Veteran) did not submit any Philippines Red Cross records, War Claims Commission records, guarantor's receipt for a released POW, or Japanese Parole Certification to further substantiate his POW status.  [Notably, there is no allegation that the Veteran was detained or interned by enemy forces in the line of duty during his recognized active service from July 1946 to May 1949 in the Philippine Scouts].

Accordingly, there is no basis for a finding that the Veteran acquired POW status, and consideration of the appellant's claim under the presumptive provisions of 38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c) is not warranted.  

	DIC

The Veteran's death certificate shows that the cause of his death was cardiopulmonary arrest, pulmonary edema, and hypertension post cerebrovascular accident (CVA).  The Veteran's STRs are silent for cardiovascular or cerebrovascular disease.  A hospitalization report reflects that the Veteran was hospitalized for hypertensive cardiovascular disease in July 1976.  There are corroborating medical records showing ongoing treatment for cardiovascular disease after 1976.  Another private record shows that the Veteran suffered a stroke 3 months prior to February 1986.  

The Veteran's death causing disabilities are neither alleged nor shown to have been manifested in service.  His STRs are silent for such disabilities, and on May 1949 examination for discharge from active duty his lungs, vascular system, chest x-ray, and heart were all noted as showing no significant abnormality.  Consequently, service connection for any of the death-causing disabilities on the basis that it became manifest in service, and persisted, is not warranted.   

In a September 2009 "Buddy Certificate/Affidavit" F.B.D. and P.E.V. (acquaintances of the Veteran) relate that they witnessed the Veteran as he suffered "relapse of his hypertension and heart pain causing him to slumpen and slowly fall to his knee" in his first postservice year (November 1949).  They reported that a Dr. J.R.A. arrived and made a diagnosis of "hypertension, heart pain, and pulmonary disease" and advised that the Veteran be brought to his clinic.  Likewise the appellant reports that two months after his discharge she witnessed the Veteran coughing and experiencing headaches which ultimately led to his death (and that medical consultation was sought with Dr. J.R.A).  The Board notes that these statements (in and of themselves) are not competent to establish (based on the appellant's and buddies observations) that hypertension (or any other presumptive disease) was manifest in the Veteran's first postservice year as hypertension and other presumptive diseases are internal processes (confirmed through diagnostic studies) that are beyond lay observation.  See Jandreau v, Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007)., 

To the extent that these statements might be probative evidence through recounting a contemporaneous diagnosis by a medical professional, the Board finds them to not be credible.  First of all, they are self-serving in that they are given for the purpose of obtaining compensation (for the appellant/the widow of a buddy).  Second, lay recollections of very remote medical events (and their specifics) are highly unreliable sources of information.  Furthermore, there is no corroborating medical evidence supporting the assertions (medical evidence of the Veteran receiving treatment begins in 1976, some 27 years postservice).  Additionally,, the Board finds probative the fact that before his death the Veteran did not identify the events alleged or early postservice treatment while pursuing his own claim of service-connection.  While he alleged treatment by a physician for "POW disabilities" between 1942 and 1946, he did not identify any treatment in November 1949 (as reported in the lay statements).  Hence, the Board finds that service connection for the Veteran's cause of death based on presumption of service connection for the cardiovascular/cerebrovascular disease that caused his death under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a) is also not warranted.  Notably, there is no competent evidence that otherwise relates the causes of the Veteran's death to his service.  The medical evidence submitted does not suggest such a nexus, nor does the appellant explain or identify any theory of such a nexus.  Her assertion that the Veteran experienced coughing and headaches in the first postservice year (which ultimately caused his death) is not competent evidence relating his death causing disabilities to his service.  Conceding (for the purposes of this decision only) that he had such lay observable symptoms, no medical professional has opined that they are diagnostic of cardiovascular/cerebrovascular disease.   See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007); see also Davidson v. Shinseki, 581 F 3d. 1313, 1316 (Fed. Cir. 2009).  

Notably, the Veteran had not established service-connection for any disability, and whether a service-connected disability contributed to cause his death is not for consideration.

Essentially, there is no means by which to link the cause of the Veteran's death to his service, or further line of inquiry for so doing.  For these reasons service connection for the cause of the Veteran's death must be denied.  In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


